Citation Nr: 1208376	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from July 2001 to November 2001 and on active duty March 2003 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a cervical spine condition, a thoracolumbar spine condition, a bilateral shoulder condition, bilateral hearing loss, tinnitus, and depression with anxiety.  In September 2008, the Veteran submitted a notice of disagreement with all of the denials and subsequently perfected his appeal in March 2009.

In September 2010, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus and remanded his claims of entitlement to service connection for cervical spine disorder, a thoracolumbar spine disorder, a bilateral shoulder disorder, and depression with anxiety to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding treatment records, scheduling the Veteran for VA spine, joints, and mental disorders examinations, and ensuring that the Veteran had notice of the scheduled VA examinations including associating the scheduling letters with the claims file.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the record, the Board finds that the AMC has not complied fully with the September 2010 remand directives, as discussed more fully below.  As such, these claims must be remanded yet again.  See Stegall, supra.

The Board notes that the Veteran filed his original claim of entitlement to service connection for depression with anxiety.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired 

psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issue has been recharacterized above.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a cervical spine disorder, a thoracolumbar spine disorder, a bilateral shoulder disorder, and an acquired psychiatric disorder, consistent with the September 2010 Board remand.

The Board is cognizant of the fact that this claim has been in adjudicative status since 2008, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding these claims again unless it was essential for a full and fair adjudication.

The September 2010 Board remand directed the AMC to schedule the Veteran for VA spine, joints, and mental disorders examinations, to properly notify the Veteran of the date and place of these examinations, and to associate with the claims file copies of all notifications sent to the Veteran, including the address to which notification was sent.  A review of the claims file shows that the Poplar Bluff VA Medical Center (VAMC) declined to examine the Veteran.  Thereafter, the Veteran failed to report for scheduled VA examinations at the Columbia VAMC.  However, the claims file is negative for any indication that the Veteran received proper notification of the scheduling of these examinations, including any notification letters as directed in the Board's remand.  Moreover, a November 2011 letter from the Veteran indicates that he did not receive notice of the scheduled VA 

examinations and provided a new address.  As the AMC was directed to properly notify the Veteran of the VA examinations and include in the claims file all notification letters sent to the Veteran and the claims file is negative for any such notification letters, the Board finds that the AMC did not fully comply with the September 2010 remand directives.  As such, these claims must be remanded in order to comply with the September 2010 Board remand.  See Stegall, supra.

Additionally, as the case is being remanded, the Veteran should be afforded another opportunity to identify or submit any outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran at the new address provided in his November 2011 letter and ask him to provide a signed release of information for any other facilities or treatment providers that are relevant to his claims.  If the Veteran returns any complete release(s) of information, the RO should obtain these records and associate them with the claims file.

2.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his claimed cervical and thoracolumbar spine disorders, bilateral shoulder disorder, and psychiatric disorder(s).  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations, including the service treatment records documenting his in-service neck, back, shoulder, and psychiatric complaints.  This must be noted in the examination report.

With regard to the Veteran's claimed cervical spine disorder, thoracolumbar spine disorder, and bilateral 

shoulder disorder, the examiner(s) must state whether it is at least as likely as not that the Veteran has a current cervical spine disorder, thoracolumbar spine disorder, and/or bilateral shoulder disorder that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.

With regard to the Veteran's claimed acquired psychiatric disorder, the examiner must state whether it is at least as likely as not that any current acquired psychiatric disorder(s) was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  The Veteran must be given adequate notice of the date, time, and location of any scheduled examination at the current address identified in his November 2011 letter.  A copy of all notification letters sent to the Veteran must be included in the claims file.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for a cervical spine disorder, a thoracolumbar spine disorder, a bilateral shoulder disorder, and an acquired psychiatric disorder, to include depression and anxiety, should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

